Citation Nr: 9924637	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-47 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT) as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
November 1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the veteran was denied service connection for PCT as 
secondary to Agent Orange exposure for being not well 
grounded.

The Disabled Veterans of America (DAV) filed a notice of 
representation with the RO in December 1995.  In November 
1996, the RO received the veteran's lay statement in an 
envelope bearing the veteran's new return address.  The 
record shows that the RO used the veteran's new address on 
correspondence after November 1996.  Using the last known 
addresses, the RO provided timely notice to the veteran and 
to his representative on June 14, 1999 of the travel board 
hearing scheduled for July 23, 1999.  The agency of original 
jurisdiction will notify the appellant and his or her 
representative of the place and time of hearing before the 
Board at a VA field facility not less than 30 days prior to 
the hearing date.  38 C.F.R. § 19.76 (1998).  

The record includes a handwritten note by a VA Board Member 
that the veteran was a "no show" on July 23, 1999.  The 
veteran did not request or file a motion for a new hearing, 
and he did not explain why he failed to appear.  Therefore, 
the Board may adjudicate the claim based on the current 
evidence of record.  If an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for hearing had been withdrawn.  A motion for a 
new hearing date following a failure to appear for a 
scheduled hearing must be in writing, must be filed within 15 
days of the originally scheduled hearing date, and must 
explain why the appellant failed to appear for the hearing 
and why a timely request for a new hearing date could not 
have been submitted.  38 C.F.R. § 20.704(d) (1998).  



FINDINGS OF FACT

1.  The record shows medical evidence that the veteran has a 
current disability of PCT.  

2.  There is no medical evidence that the veteran was 
diagnosed with PCT during service or within one year after 
service in the Republic of Vietnam.  

3.  There is no medical evidence relating the current 
disability of PCT to the veteran's service or exposure to 
Agent Orange.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PCT as 
secondary to Agent Orange exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Certified service department records confirm that the veteran 
served on active duty from November 1974 to November 1977.  
The November 1974 enlistment examination report shows that he 
was normal.  The physician noted that the veteran had a 
history of seasonal hay fever, acne, and a broken arm that 
was okay at that time.  The veteran denied knowing of any 
other medical problems.  

While in service, the veteran sought medical treatment 
several times for various complaints.  However, the service 
medical records do not mention Agent Orange or show a 
diagnosis of PCT. 

Form DD214 confirms that the veteran was last assigned to the 
USS John S. McCain and that he was awarded an Armed Forces 
Expeditionary Medal for his participation in the Vietnam 
evacuation known as Operation Frequent Wind.  He also earned 
two Meritorious Unit Commendations.  

Although a discharge report of medical history is not 
included in the record, the November 1977 discharge 
examination report shows that the veteran's skin was normal.  
The veteran received an honorable discharge in November 1977 
and transferred to the Naval Reserves.  

The veteran filed an application in November 1995 for service 
connection for PCT as secondary to Agent Orange exposure.  He 
listed no in-service treatments for PCT but claimed that Dr. 
O. of the Denver VA Medical Center (VAMC) had treated him in 
September 1995 for a missing PCT enzyme.  

In the pathology report dated October 19, 1995, the veteran 
reported a one week history of blisters and erosions on the 
dorsal hands.  The microscopic exam and diagnosis revealed a 
subepidermal blister with festooning consistent with PCT.  
The PAS +/- diastase revealed diastase resistant material 
within the dermis.  The VAMC Dermatology Clinic noted that 
the veteran's dorsal hands had erosions, crusts, small tense 
blisters without milia or scarring.  The Clinic recommended a 
shave biopsy of the blister.  PCT was the most likely 
diagnosis.  The October 31, 1995, examination report 
diagnosed PCT but questioned the etiology.  The physician 
noted the dorsum of the hands had multiple erosions with no 
milia or scars.  

On January 16, 1996, the RO mailed a letter to the veteran 
stating the types of evidence that the veteran needed to 
submit to support his claim for disability.  In particular, 
the veteran was informed to provide:  a) a statement from any 
private physicians who had treated him for the disability 
describing his symptoms, clinical findings, results of any 
laboratory tests or X-rays, and the earliest observed 
manifestation of symptoms of his disability; b) a description 
of his employment before, during, and after military service 
including exposure to any chemical other than Agent Orange 
and a description of any exposure to a chemical not as a 
result of his employment.  If he was exposed, provide the 
date, place, extent and duration of exposure; and c) if he 
was treated for this condition during service, provide the 
date, location, and name of the facility where he was treated 
and the RO would request treatment records from the service 
department.  On January 18, 1996, and January 29, 1996, the 
RO mailed letters to the veteran informing him that a VA 
physical examination had been scheduled for January 25, 1996, 
and February 20, 1996, respectively.  A routing and 
transmittal slip dated February 20, 1996, states that the 
veteran was a no show.  

The May 1996 rating decision denied service connection and 
was mailed to the veteran at the same address used for the 
letters dated January 16, 18, and 29.  

The June 26, 1996 medical certificate revealed a diagnosis of 
exacerbations of PCT.  The patient stated that he had been 
seeing a dermatologist for over 6 months and complained of 
breaking out on his hands since working in the sun the day 
before.  A July 1996 examination stated a diagnosis of PCT.  
The veteran complained of blistering dorsum of his hands and 
forearms after sun exposure.  The patient had multiple 
excretions and some exudate scattered across dorsum of hands 
and forearms.  

The veteran filed a timely notice of disagreement in July 
1996.  His notice alleged that he was being treated by Dr. O. 
and that there was evidence in his medical records at the 
VAMC.  He did not list any other treating physicians or 
hospitals.  

A statement of case issued later in July 1996.  Also in July 
1996, the RO mailed a letter to the veteran asking him to 
provide the following information:  a) the dates and places 
he was treated in the military for his missing PCT enzyme, 
including the name, city, state, country, etc. of the 
facility; b) the dates and places of all treatment from the 
date of his discharge to the present time for the missing PCT 
enzyme, including all treatment received from VA hospitals, 
military hospitals, private hospitals and private physicians, 
and any evidence that would show that he had the condition 
manifested within one year from the date of separation from 
service; and c) if he had not received treatment since 
discharge from military service, to please state that on the 
VA Form 21-4138.  

In August 1996, the RO requested medical records from 
September 1995 to the present from the Denver VAMC.  The RO 
informed the VAMC that the veteran was a VAMC employee and 
that his treatment may have been a part of his employee 
treatment.  The RO received the medical records from October 
17, 1995 to July 29, 1996. 

The RO again denied service connection for PCT in an August 
1996 rating decision and issued a supplemental statement of 
case.  The veteran perfected his appeal and filed a statement 
in support of claim in August 1996.  The appeal alleged that 
his doctor had stated that this condition [PCT] was caused by 
his exposure to Agent Orange, and the statement in support 
alleged that he started his treatment at the Denver VAMC 
about 1-1/2 years earlier.  

The RO mailed a notice to the veteran's most recent listed 
address on June 14, 1999 of the travel board hearing 
scheduled for July 23, 1999.  The veteran did not appear for 
the hearing, and he did not make a motion for a new hearing.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service or by evidence that a presumption 
period applied.  38 C.F.R. § 3.303(d) (1998); Brock, supra at 
160 (citing Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994)).  Proof of direct service connection entails proof 
that exposure during service caused the malady that appears 
many years later.  Brock, supra at 160 (citing Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992); 38 U.S.C. § 1116).

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. §§ 3.307(a)(6).  
Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The following diseases shall 
be service connected if the veteran was exposed to an 
herbicide agent during active service, if the requirements of 
38 C.F.R. §§ 3.307(a)(6) are met, even though there is no 
record of such disease during service, and provided further 
that the requirements of 38 C.F.R. § 3.307(d) are satisfied: 
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, acute 
and subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, soft-tissue sarcoma, multiple myeloma, and 
certain respiratory cancers.  Where chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, or acute and subacute peripheral neuropathy becomes 
manifest to a compensable degree within one year of the last 
date on which the veteran was exposed to an herbicide agent 
during active service; where any respiratory cancer becomes 
manifest to a compensable degree within thirty years of the 
last date on which the veteran was exposed to an herbicide 
agent during active service; and where Hodgkin's disease, 
non-Hodgkin's lymphoma, soft-tissue sarcoma, or multiple 
myeloma becomes manifest to a compensable degree any time 
after service, service incurrence will be presumed.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (1995). 

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(1998).  

The Secretary has, however, determined that there was no 
positive association between exposure to herbicides and any 
other condition for which he has not specifically determined 
that a presumption of service connection is warranted.  
59 Fed. Reg. 57589 (1996) (codified at 38 C.F.R. §§ 3.307, 
3.309).  

If the appellant has not submitted evidence sufficient to 
well ground his claim, as a consequence, the duty [for the 
VA] to provide a medical examination and opinion is not 
triggered under 38 U.S.C.A. § 5107(a).  See Epps, 126 F.3d at 
1468-69; Caluza, 7 Vet. App. At 504; Grottveit, 5 Vet. App. 
at 93.  


Analysis

The Board will adjudicate the claim based on the current 
evidence of record because the veteran did not appear for his 
scheduled VA examinations or for the travel board hearing.  
The RO mailed letters to the veteran informing him of the 
January 1996 and February 1996 VA examinations but he did not 
appear.  The veteran did not attempt to reschedule the 
examination; nor did he set forth good cause for his failure 
to report for the examinations.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(b) (1998).  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim, that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The veteran has provided competent medical evidence of a 
current disability of PCT.  Physicians at the Denver VAMC 
diagnosed the veteran with PCT in October 1995 and 
exacerbations of PCT in June 1996.  

A veteran who served in Vietnam and was exposed to certain 
herbicides may establish presumptive service connection if 
PCT is manifested to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent.  38 C.F.R. §§ 3.307(a), 3.309 (1998). 

The evidence reflects service in Vietnam.  Certified service 
department records confirm that the veteran served on active 
duty from November 1974 to November 1977.  His Form DD 214 
shows that he was awarded an Armed Forces Expeditionary Medal 
for his participation in the Vietnam evacuation known as 
Operation Frequent Wind.  The findings by the service 
department verifying a person's service are binding on the VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

Although PCT is one of the diseases enumerated in 38 C.F.R. 
§ 3.309(e), the record does not show that PCT was diagnosed 
within one year from the veteran's November 1977 separation 
from service.  The diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year of the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).  

At enlistment, the veteran denied a history of skin problems.  
The enlistment examination report shows that his skin was 
normal except for acne, and the discharge examination report 
listed no skin diseases.  Although the veteran sought 
treatment for other matters, service medical records do not 
show a diagnosis of PCT.  The record also does not show a 
post-service diagnosis of PCT until October 1995, over 17 
years after separation from service.  Therefore, the veteran 
has not provided medical evidence that PCT manifested during 
service or within one year after last possible exposure to 
Agent Orange.  Consequently, he is not presumed to have been 
exposed to Agent Orange during service in the Republic of 
Vietnam.  See McCartt v. West, 12 Vet. App. 164 (1999)

The Board reviewed the veteran's statements in support of his 
appeal.  In particular, the veteran's November 1996 statement 
claimed that PCT does not show up until "many years down the 
way."  The Board finds that the veteran, as a lay person, is 
not competent to state how long after exposure to Agent 
Orange that PCT appears.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu, supra. at 494-495.  Therefore, if the determinant 
issue is one of medical etiology or a medical diagnosis, 
competent medical evidence must be submitted to make the 
claim well grounded.  Grottveit, supra at 92-93.  

In this regard, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d).   The veteran's appeal (Form 9) stated, 
"My doctor has stated that this condition [PCT] was caused 
by my exposure to Agent Orange."  The RO obtained the 
medical records identified by the veteran.  Yet, a review of 
those records did not show a medical opinion linking the 
veteran's current disability of PCT to an event in service, 
much less to Agent Orange exposure.  The veteran, as a lay 
person, is not competent to diagnose the cause of his PCT.  
Espiritu, supra. at 494-495; Grottveit, supra at 92-93.  

The claim of service connection for PCT is implausible 
because the record does not show a diagnosis of PCT in-
service or within one year after last possible exposure to 
Agent Orange and because there is no medical evidence which 
associates the postservice PCT with his service or exposure 
to Agent Orange.  Because the veteran has failed to meet this 
burden, entitlement to service connection for PCT as 
secondary to exposure to Agent Orange must be denied as not 
well grounded.

The Board notes that the RO's January 1996 letter told the 
veteran the types of evidence he needed to submit.  However, 
he did not place the VA on notice of the existence of other 
evidence that would well ground his claim.  From application 
through appeal, the veteran consistently named only one 
treating physician, Dr. O. of the VAMC, whose medical records 
were obtained for the record.  The Court has held that if the 
appellant fails to submit a well grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  38 U.S.C.A. §5107(a) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, supra at 93; 
38 C.F.R. §3.159(a) (1998).  Consequently, there is no duty 
to obtain an independent medical examination to determine if 
PCT is connected to the veteran's active service.  The Board 
notes again that the veteran was notified of two scheduled VA 
examinations but he did not appear.  


Conclusion

For the foregoing reasons, the Board finds the claim of 
service connection for PCT secondary to Agent Orange 
implausible because the veteran did not provide medical 
evidence of a diagnosis of PCT in-service or within a year 
after last possible exposure.  The Board further finds that 
the claim for service connection for PCT as being incurred in 
active duty is implausible because there is no competent 
medical opinion of a nexus between the current disability and 
active service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for PCT 
is not well grounded.  38 U.S.C.A. § 5107(a).

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  He cites to Part VI, paragraph 1.01b 
and Part VI, paragraph 2.10f in support of the proposition 
that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.  

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well-grounded.  In addition, it was more 
recently held that under 38 U.S.C.A. § 5107(a), VA has a duty 
to assist only those veterans who have established well-
grounded claims.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well-grounded claim for service connection for PCT as 
secondary to Agent Orange exposure, VA has no duty to assist 
the veteran in developing his case on this issue.  


ORDER

As the veteran has not submitted a well grounded claim for 
entitlement to service connection for PCT as secondary to 
Agent Orange exposure, his appeal as to this issue is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

